Name: Commission Regulation (EC) No 1453/1999 of 1 July 1999 amending Regulation (EEC) No 2692/89 laying down detailed rules for exports of rice to RÃ ©union as regards the validity of the subsidy document
 Type: Regulation
 Subject Matter: documentation;  Africa;  plant product;  distributive trades;  trade policy
 Date Published: nan

 Avis juridique important|31999R1453Commission Regulation (EC) No 1453/1999 of 1 July 1999 amending Regulation (EEC) No 2692/89 laying down detailed rules for exports of rice to RÃ ©union as regards the validity of the subsidy document Official Journal L 167 , 02/07/1999 P. 0019 - 0019COMMISSION REGULATION (EC) No 1453/1999of 1 July 1999amending Regulation (EEC) No 2692/89 laying down detailed rules for exports of rice to RÃ ©union as regards the validity of the subsidy documentTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 2072/98(2), and in particular Article 10(3) thereof,(1) whereas Article 13(8) of Commission Regulation (EEC) No 2692/89(3) lays down that the subsidy document is valid from the date of its issue as defined in Article 21(1) of Commission Regulation (EEC) No 3719/88(4), as last amended by Regulation (EC) No 1127/1999(5), until the end of the second month following such date;(2) whereas Annex II to Regulation (EC) No 1162/95(6) as last amended by Commission Regulation (EC) No 444/98(7) lays down that export licences are valid from the date of their issue as defined in Article 21(1) of Regulation (EEC) No 3719/88 until the end of the fourth month following such date; whereas the period of validity of the two documents should be harmonised by extending the period of validity of subsidy documents for exports to RÃ ©union to four months;(3) whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Article 13(8) of Regulation (EEC) No 2692/89 is replaced by the following: "8. The subsidy document shall be valid from the date of its issue as defined in Article 21(1) of Regulation (EEC) No 3719/88 until the end of the fourth-month following such date.".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 265, 30.9.1998, p. 4.(3) OJ L 261, 7.9.1989, p. 8.(4) OJ L 331, 2.12.1988, p. 1.(5) OJ L 135, 29.5.1999, p. 48.(6) OJ L 117, 24.5.1995, p. 2.(7) OJ L 56, 26.2.1998, p. 12.